Per Curiam.

This court has examined the record developed before the board and concurs in the board’s finding that respondent was heavily involved in illegal drug activity and violated DR 1-102(A)(3), (4), and (6). Moreover, respondent failed to obtain counsel to make an appearance in this proceeding and present any evidence whatsoever in mitigation of the charges brought by relator. Accordingly, we adopt the recommendation of the board and order that respondent be permanently disbarred from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.